Title: James Madison to Thomas Jefferson, 3 April 1812
From: Madison, James
To: Jefferson, Thomas


          
            
                  Dear Sir 
                   
                     Washington 
                     April 3. 1812
            
		  I have recd your favor of the 26th and have made to the members of the Cabinet the communication you suggest with respect to your printed memoir on the Batture. 
		  I learn from the Department of State that some books were recd for you, and duly forwarded. What they were was not ascertained or remembered. If they do not on their arrival correspond with your expectation, let me know, & further enquiry will be
			 made.
			 Mean time there is in my possession, a
			 very large packet, addressed to you, which is probably a Continuation of Humbolts draughts, or other Maps. It was accompanied by no letter to me, and being unfit for the mail, waits for the patronage of some trusty traveller, bound in the Stage towards Monticello. 
		  A
			 late arrival from G.B. brings dates subsequent to the maturity of the Prince Regent’s Authority. It appears that Percival, &c. are to retain their places, and that they prefer war with us, to a repeal of their orders in Council. We
			 have nothing left therefore, but to make ready for
			 it. As a step to it an embargo for 60 
                     60 days was recommended to Congs on wednesday and agreed to in the H. of Reps. by about 70 to 40. The Bill was before the Senate yesterday, who adjourned about 4 or 5 OClock without a decision. Whether this result was
			 produced by the rule which arms a single member with a veto agst a decision in one day on a bill, or foretells a rejection of the Bill I have not yet heard. The temper of that body is known to be equivocal. Such a measure, even for a limited and short time, is always liable to adverse as well as favorable considerations; and its
			 operation at this moment, will add fuel to party discontent, and interested clamor. But it is a rational & provident measure, and will be relished by a greater partition portion, of the Nation, than an omission of it. If
			 it could have been taken sooner and for a period of 3 or 4 months, it might have enlisted an alarm of the B. Cabinet, for their Peninsular System, on
			 the side of Concessions to us; and wd have deserted shaken their obstinacy, if to be shaken at all; the successes on that Theatre, being evidently their hold on the P. Regt and the hold of both on the nation 
                  vanity & prejudices of the nation. Whether if adopted for 60 days, it may
			 beget apprehensions of a protraction, & thence lead to 
                     admissible overtures, before the sword is implant 
                  stained with blood, can not be foreknown with certainty. Such an effect is not to be counted upon. You
			 will observe, that Liverpool was Secy for the Foreign Dept ad interim, & that Castlereah is the definitive successor of Wellesley. The resignation of this last, who has recd no other appt is a little mysterious. There is some reason for believing that he is at variance with Perceval; or that he distrusts the stability of the existing Cabinet, and courts an alliance with the
			 Grenville party, as likely to overset it. If none of that party desert their colours, the calculation can not be
			 a very bad one; especially in case of war with the U.S: in addition to the distress of
			 Br trade & manufactures, and the inflammation in Ireland; to say nothing of possible reverses in Spain & Portugal, which alone will 
                  would withdraw the cut up the Percival ascendancy by the roots.
			 From
			 France we hear nothing. The delay of the Hornet is inexplicable, but on the supp reproachful supposition, that the F. Govt is waiting for the final turn of things at London, before it takes its course, which justice alone ought to prescribe, towards us. If this be found to be in 
                  its its game, it will impair the value of her concessions if made, and to give to her 
                  a refusal of them, consequences it may little dream of.
            Be assured of my constant and sincerest attachment
                  James Madison
          
          
            I understand the Embargo will pass the Senate to day; and possibly with an extension of the period to 75. or 90 days
          
        